BINDING LETTER OF INTENT
 
THIS BINDING LETTER OF INTENT, hereinafter referred to as “LOI”, entered into as
of the 3rd day of November, 2011.
 
BETWEEN:
On4 Communications, Inc. (“On4”), a Delaware corporation having corporate
offices at 16413 N. 91 Street, C1, Scottsdale, Arizona, USA;

 
AND:
NetCents Systems Ltd. (“NetCents”), an Alberta corporation having corporate
offices at Suite 201, 850 West Hastings Street, Vancouver, British Columbia,
Canada.

 
WHEREAS:
 
A.  
On4 and NetCents wish to enter into this binding LOI which will provide for the
basic structure of a share exchange and reverse merger between the parties (the
“Share Exchange”).

 
B.  
It is the intention of the parties to enter into a long form agreement governing
the Share Exchange by January 31, 2012.  If no long form agreement is entered
into, this LOI will govern the Share Exchange until it is terminated and shall
be amended to include the signatures of the shareholders of NetCents.

 
 
Structure

 
The parties shall complete the Share Exchange in accordance with the terms of
this LOI as applicable to the respective companies.
 
Consideration
 
Pursuant to the Share Exchange, each common share of NetCents shall be exchanged
for two common shares of On4.
 
Conditions Precedent
 
Prior to the Share Exchange Closing:
 
·  
NetCents will obtain approval for the Share Exchange from each of its
shareholders;

 
·  
NetCents shall have provided On4 with audited financial statements for the last
two completed fiscal years and an auditor reviewed interim period statements for
a period ending no later than 60 days before the delivery of the financial
statements; and

 
·  
Both parties will have conducted due diligence on each other and the results of
such due diligence will be satisfactory to both parties.

 
 
1

--------------------------------------------------------------------------------

 
Details
 
Upon the signing of this LOI:
 
·  
On4 shall file an application to change its name to NetCents Systems
International Inc.;

 
·  
On4 shall consolidate its current share structure a minimum of 1 for 10;

 
·  
Cameron Robb and Gordon Jessop shall resign from all officer and director
positions within On4;

 
·  
Clayton Moore, Steve Allmen and Tom Locke shall be appointed as directors;

 
·  
Clayton Moore shall be appointed as President and Chief Financial Officer;

 
·  
Ryan Madson shall be appointed Chief Operating Officer;

 
·  
Tom Locke shall be appointed Chief Financial Officer, Secretary and Treasurer;
and

 
·  
John Kaczmarowski shall be appointed Chief Technical Officer.

 
NetCents shall become the fully owned subsidiary of On4.
 
Termination Events
 
The LOI and any Share Exchange agreement entered into on the basis of this LOI
will have provisions for termination, and the rescission of any actions
undertaken in order to fulfill the obligations of this LOI or a subsequent
agreement, upon the occurrence of any one of the following events:
 
·  
By mutual consent and such consent will not be unreasonably withheld; or

 
·  
By either party if either party is not satisfied with the results of due
diligence undertaken in good faith.

 
Independent Legal Advice
 
Each party acknowledges that it has had the opportunity to obtain its own
independent legal and tax advice with respect to the terms of this LOI prior to
execution of this LOI and further acknowledges that it fully understands this
LOI.  NetCents and the NetCents Shareholders acknowledge that counsel for On4
does not represent the interests of NetCents or its shareholders.
 
 
2

--------------------------------------------------------------------------------

 
Representations and Warranties of On4
 
On4 represents and warrants to NetCents that:
 
1)  
On4 is a corporation duly organized, validly existing and in good standing under
the laws of the State of Delaware and has the requisite corporate power and
authority to own, lease and to carry on its business as now being
conducted.  On4 is duly qualified to do business and is in good standing as a
foreign corporation in each of the jurisdictions in which On4 owns property,
leases property, does business, or is otherwise required to do so, where the
failure to be so qualified would have a material adverse effect on the business
of On4 taken as a whole.

 
2)  
To the best knowledge of On4, there is no basis for and there is no action,
suit, judgment, claim, demand or proceeding outstanding or pending, or
threatened against or affecting On4 or which involves any of the business, or
the properties or assets of On4 that, if adversely resolved or determined, would
have a material adverse effect on the business, operations, assets, properties,
prospects, or conditions of On4 taken as a whole (a “On4 Material Adverse
Effect”).  There is no reasonable basis for any claim or action that, based upon
the likelihood of its being asserted and its success if asserted, would have
such a On4 Material Adverse Effect.

 
3)  
On4 has all requisite corporate power and authority to execute and deliver this
LOI and any other document contemplated by this LOI (collectively, the “On4
Documents”) to be signed by On4 and to perform its obligations hereunder and to
consummate the transactions contemplated hereby.  The execution and delivery of
each of the On4 Documents by On4 and the consummation by On4 of the transactions
contemplated hereby have been duly authorized by its board of directors and no
other corporate or shareholder proceedings on the part of On4 is necessary to
authorize such documents or to consummate the transactions contemplated
hereby.  This LOI has been, and the other On4 Documents when executed and
delivered by On4 as contemplated by this LOI will be, duly executed and
delivered by On4 and this LOI is, and the other On4 Documents when executed and
delivered by On4, as contemplated hereby will be, valid and binding obligations
of On4 enforceable in accordance with their respective terms, except: 

 
a)  
as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors’ rights
generally;

 
b)  
as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies; and

 
c)  
as limited by public policy.

 
4)  
The On4 common shares to be issued upon the Share Exchange Closing will, upon
issuance, have been duly and validly authorized and, when so issued in
accordance with the terms of this LOI, will be duly and validly issued, fully
paid and non-assessable.

 
5)  
No representation or warranty by On4 in this LOI nor any certificate, schedule,
statement, document or instrument furnished or to be furnished to NetCents
pursuant hereto contains or will contain any untrue statement of a material fact
or omits or will omit to state a material fact required to be stated herein or
therein or necessary to make any statement herein or therein not materially
misleading.

 
6)  
On4 has no more than 66,602,490 shares of common stock outstanding and no
outstanding derivative securities and no issued or outstanding preferred shares.

 
7)  
Compliance 

 
a)  
To the best knowledge of On4, On4 is in compliance with, is not in default or
violation in any material respect under, and has not been charged with or
received any notice at any time of any material violation of any statute, law,
ordinance, regulation, rule, decree or other applicable regulation to the
business or operations of On4;

 
b)  
To the best knowledge of On4, On4 is not subject to any judgment, order or
decree entered in any lawsuit or proceeding applicable to its business and
operations that would constitute a On4 Material Adverse Effect;

 
c)  
On4 has duly filed all reports and returns required to be filed by it with
governmental authorities and has obtained all governmental permits and other
governmental consents, except as may be required after the execution of this
LOI.  All of such permits and consents are in full force and effect, and no
proceedings for the suspension or cancellation of any of them, and no
investigation relating to any of them, is pending or to the best knowledge of
On4, threatened, and none of them will be adversely affected by the consummation
of the Share Exchange; and

 
d)  
On4 has operated in material compliance with all laws, rules, statutes,
ordinances, orders and regulations applicable to its business.  On4 has not
received any notice of any violation thereof, nor is On4 aware of any valid
basis therefore.

 
 
3

--------------------------------------------------------------------------------

 
Representations and Warranties of NetCents
 
NetCents represents and warrants to On4 that: 
 
1)  
Each shareholder of NetCents is an accredited investor as that term is defined
in the Securities Act of 1933, as amended. 

 
2)  
NetCents is a corporation duly organized, validly existing and in good standing
under the laws of the Province of Alberta and has the requisite corporate power
and authority to own, lease and to carry on its business as now being
conducted.  NetCents is duly qualified to do business and is in good standing as
a corporation in each of the jurisdictions in which NetCents owns property,
leases property, does business, or is otherwise required to do so, where the
failure to be so qualified would have a material adverse effect on the business
of NetCents taken as a whole. 

 
3)  
To the best knowledge of NetCents, there is no basis for and there is no action,
suit, judgment, claim, demand or proceeding outstanding or pending, or
threatened against or affecting NetCents or which involves any of the business,
or the properties or assets of NetCents that, if adversely resolved or
determined, would have a material adverse effect on the business, operations,
assets, properties, prospects, or conditions of NetCents taken as a whole (an
“NetCents Material Adverse Effect”).  There is no reasonable basis for any claim
or action that, based upon the likelihood of its being asserted and its success
if asserted, would have such an NetCents Material Adverse Effect. 

 
4)  
NetCents has all requisite corporate power and authority to execute and deliver
this LOI and any other document contemplated by this LOI (collectively, the
“NetCents Documents”) to be signed by NetCents and to perform its obligations
hereunder and to consummate the transactions contemplated hereby.  The execution
and delivery of each of the NetCents Documents by NetCents and the consummation
by NetCents of the transactions contemplated hereby have been duly authorized by
its board of directors and no other corporate or shareholder proceedings on the
part of NetCents is necessary to authorize such documents or to consummate the
transactions contemplated hereby.  This LOI has been, and the other NetCents
Documents when executed and delivered by NetCents as contemplated by this LOI
will be, duly executed and delivered by NetCents and this LOI is, and the other
NetCents Documents when executed and delivered by NetCents, as contemplated
hereby will be, valid and binding obligations of NetCents enforceable in
accordance with their respective terms, except:

 
a)  
as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors’ rights
generally;

 
b)  
as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies; and

 
c)  
as limited by public policy.

 
5)  
NetCents has no more than 17,000,000 shares of common stock outstanding and no
outstanding derivative securities or outstanding preferred shares. 

 
6)  
No representation or warranty by NetCents in this LOI nor any certificate,
schedule, statement, document or instrument furnished or to be furnished to On4
pursuant hereto contains or will contain any untrue statement of a material fact
or omits or will omit to state a material fact required to be stated herein or
therein or necessary to make any statement herein or therein not materially
misleading. 

 
7)  
Neither the execution, delivery and performance of this LOI, nor the
consummation of the Share Exchange, will conflict with, result in a violation
of, cause a default under (with or without notice, lapse of time or both) or
give rise to a right of termination, amendment, cancellation or acceleration of
any obligation contained in or the loss of any material benefit under, or result
in the creation of any lien, security interest, charge or encumbrance upon any
of the material properties or assets of NetCents or any of its subsidiaries
under any term, condition or provision of any loan or credit agreement, note,
debenture, bond, mortgage, indenture, lease or other agreement, instrument,
permit, license, judgment, order, decree, statute, law, ordinance, rule or
regulation applicable to NetCents or any of its subsidiaries, or any of their
respective material property or assets. 

 
8)  
NetCents acknowledges that any On4 securities issued in this Share Exchange will
have such hold periods as are required under applicable securities laws and as a
result may not be sold, transferred or otherwise disposed, except pursuant to an
effective registration statement under the Securities Act of 1933, or pursuant
to an exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act of 1933 and in each case only in accordance
with all applicable securities laws. 

 
 
4

--------------------------------------------------------------------------------

 
9)  
Compliance 

 
a)  
To the best knowledge of NetCents, NetCents is in compliance with, is not in
default or violation in any material respect under, and has not been charged
with or received any notice at any time of any material violation of any
statute, law, ordinance, regulation, rule, decree or other applicable regulation
to the business or operations of NetCents;

 
b)  
To the best knowledge of NetCents, NetCents is not subject to any judgment,
order or decree entered in any lawsuit or proceeding applicable to its business
and operations that would constitute a NetCents Material Adverse Effect; 

 
c)  
Netcents has duly filed all reports and returns required to be filed by it with
governmental authorities and has obtained all governmental permits and other
governmental consents, except as may be required after the execution of this
LOI.  All of such permits and consents are in full force and effect, and no
proceedings for the suspension or cancellation of any of them, and no
investigation relating to any of them, is pending or to the best knowledge of
NetCents, threatened, and none of them will be adversely affected by the
consummation of the Share Exchange; and 

 
d)  
NetCents has operated in material compliance with all laws, rules, statutes,
ordinances, orders and regulations applicable to its business.  NetCents has not
received any notice of any violation thereof, nor is NetCents aware of any valid
basis therefore. 

 
Mutual Covenants
 
1)  
The representations and warranties of both parties set forth in this LOI will be
true, correct and complete in all respects as of the Share Exchange Closing, as
though made on and as of the Share Exchange Closing.

 
2) All information regarding the business of NetCents including, without
limitation, financial information that NetCents provides to On4 during On4’s due
diligence investigation of NetCents will be kept in strict confidence by On4 and
will not be used (except in connection with due diligence), dealt with,
exploited or commercialized by On4 or disclosed to any third party (other than
On4’s professional accounting and legal advisors) without the prior written
consent of NetCents.  If the Share Exchange contemplated by this LOI does not
proceed for any reason, then upon receipt of a written request from NetCents,
On4 will immediately return to NetCents (or as directed by NetCents) any
information received regarding NetCents’s business.  Likewise, all information
regarding the business of On4 including, without limitation, financial
information that On4 provides to NetCents during its due diligence investigation
of On4 will be kept in strict confidence by NetCents and will not be used
(except in connection with due diligence), dealt with, exploited or
commercialized by NetCents or disclosed to any third party (other than
NetCents’s professional accounting and legal advisors) without On4’s prior
written consent.  If the Share Exchange contemplated by this LOI does not
proceed for any reason, then upon receipt of a written request from On4,
NetCents will immediately return to On4 (or as directed by On4) any information
received regarding On4’s business.
 
3)  
Between the date of this LOI and the Share Exchange Closing, each of the parties
to this LOI will promptly notify the other parties in writing if it becomes
aware of any fact or condition that causes or constitutes a material breach of
any of its representations and warranties as of the date of this LOI, if it
becomes aware of the occurrence after the date of this LOI of any fact or
condition that would cause or constitute a material breach of any such
representation or warranty had such representation or warranty been made as of
the time of occurrence or discovery of such fact or condition.  During the same
period, each party will promptly notify the other parties of the occurrence of
any material breach of any of its covenants in this LOI or of the occurrence of
any event that may make the satisfaction of such conditions impossible or
unlikely.

 
 
5

--------------------------------------------------------------------------------

 
Jurisdiction
 
The parties agree to attorn to the non-exclusive jurisdiction of the Province of
British Columbia regarding this LOI.
 
If this letter accurately sets forth the terms and conditions under which On4
and NetCents are willing to enter into the transactions contemplated herein,
please so indicated by signing and returning a copy of this letter to the
undersigned by fax not later than 3:00pm Pacific Time, on November 3, 2011,
failing which, this offer for a proposed transaction will be considered null and
void.
 
Signed,
 


 
/s/ Clayton Moore
 
_________________________                                                                                                         November
3, 2011
 
NetCents Systems Ltd
 
Clayton Moore, Director, President, CEO
 


 


 
/s/ Gord Jessop
 
________________________                                                                                                           November
3, 2011
 
On4 Communications, Inc.
 
Gord Jessop, President
 


 


 
/s/ Cameron Robb
 
_________________________                                                                                                          November
3, 2011
 
On4 Communications, Inc.
 
Cameron Robb, Director, CEO
 


6